 
 
I 
108th CONGRESS 2d Session 
H. R. 4303 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Berman (for himself and Mr. Knollenberg) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To authorize the Secretary of State to make grants to American-sponsored schools in Arab and other predominantly Muslim countries to provide full or partial merit-based scholarships for children from lower- and middle-income families of such countries to attend such schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Schools Abroad Support Act. 
2.FindingsCongress finds the following: 
(1)During the 2003–2004 school year, the Office of Overseas Schools of the Department of State is financially assisting 189 elementary and secondary schools in other countries. 
(2)These American-sponsored schools serve 99,318 students, of whom 27,412 are United States citizens. 
(3)Twenty of these American-sponsored schools—serving 10,907 students—are located in the Near East and South Asia region, and other American-sponsored schools are located in countries with significant Muslim populations in Africa, Central Asia, and East Asia. 
(4)American-sponsored schools provide an American-style education in English, with curricula that typically include an emphasis on the development of critical thinking and analytical skills. 
(5)In response to growing anti-American sentiment in Arab and other predominantly Muslim countries, the United States has placed a renewed emphasis on public diplomacy programs, with education at the elementary, secondary, and university levels representing an important part of that effort. 
(6)Education is a key element of the efforts of the United States to promote political, economic, and social reform in Arab and predominantly Muslim countries, and is one of the main components of the Middle East Partnership Initiative. 
(7)As active, vibrant institutions, American-sponsored schools play a vital role in their local communities, and help advance public diplomacy interests of the United States. 
(8)The Department of State currently provides funds to American-sponsored schools amounting only, on average, to between one and two percent of their annual operating expenses. 
(9) The United States has an interest in increasing the level of financial support provided to American-sponsored schools in Arab and predominantly Muslim countries, in order to— 
(A)increase the number of students in such countries who attend such schools; and 
(B)increase the number of young people who may thereby gain at any early age an appreciation for the culture, society, and history of the United States. 
(10)The United States has an interest in increasing the number of students in Arab and predominately Muslim countries who attend American-sponsored schools beyond those from affluent families who are able to afford the cost of tuition, to include children from lower- and middle-income families who otherwise might not be able to afford to attend such schools. 
(11)Many American-sponsored schools have the capacity to increase the number of students who attend such schools. 
(12)The Department of State has legal authority under the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.) (commonly referred to as the Fulbright-Hays Act) to provide increased financial support for American-sponsored schools. 
3.Sense of CongressIt is the sense of Congress that, based on the findings contained in section 2, additional funds should be made available to American-sponsored schools in Arab and predominately Muslim countries to provide full or partial merit-based scholarships to children from lower- and middle-income families of such countries to attend such schools. 
4.Grants to American-sponsored schools in Arab and other predominantly Muslim countries to provide scholarships to students 
(a)Grants authorizedThe Secretary of State, acting through the Director of the Office of Overseas Schools of the Department of State, may make grants to American-sponsored schools in Arab and predominantly Muslim countries for the purpose of providing full or partial merit-based scholarships to students from lower- and middle-income families of such countries to attend such schools. 
(b)Determination of eligible studentsFor purposes of expending grant funds, an American-sponsored school that receives a grant under subsection (a) is authorized to establish criteria to be implemented by such school to determine what constitutes lower- and middle-income families in the country (or region of the country, if regional variations in income levels in the country are significant) in which such school is located. 
(c)Restriction on use of fundsAmounts appropriated to the Secretary of State pursuant to the authorization of appropriations in subsection (c) shall be used for the sole purpose of making grants under this section, and may not be used for the administration of the Office of Overseas Schools of the Department of State or any other activity of the Office. 
(d)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2005 and 2006, $15,000,000 to carry out subsection (a). 
 
